t.   j
                                                                                          'l4,[)53-0)
• .t.J..
                                                                         October   14, 2015

            Cour.t of Cciminal Appeals                            -.'
            PO Box 12308
            Austin, TX 78711-2308

            RE: Writ of M::md::mm.s
                EX PART!this
            Courtr also attached are the Exhibits to support th~~ mandamus, to be filed.
                  I WO'.lld !>=quest notification upon r?.ceipt :m:t of any 3.'::tion taken by the
            Cou:::t please.
                 Thank you foe Y'.)Ur. time ctnd assist.:.nce in this mat tee, it i•:> greatly
            appreciated-a~d   welcomed.

                                                                       i cer.ely ~.   {S~

                                                                         Mi:::hael B;:.~attie
                                                                  Pro Se
                                                                  TDCJ-ld # 1379931
                                                                  Smith Unit
                                                                  1313 CR 19
                                                                  Lamesar Texas 79331
            enclosure(s): l
            cc:. file

            CERTIFIED MAIL N0.7010 0780 0002 0207 5146




                                                                                                      \
                                        IN ·rHE
                             COUR;r OF CRIMINAL APPEALS
                                       OF TEXAS

 EX PARTE                                  §
                                                      NO.
                                                            ---·--------------~-
 JAMES MICHAEL    BEATT~E
                                           §
                                                            T/C NO. 1218918-A
                                           §

                        Al!PLICATION FOR WRI•r Of MANDAMUS

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     COMES NOW, James Micahel Beattie, Relator Pro Se,. in the above styled numbered
cause, and respectfully files and submits this his Application For Writ of Mandamus,
pursuant to Rule 72 of the Texas Rules of Appellate Procedure, and would show the
Court the following.
                                          I-
RELATOR

     James Michael Beattie, TDCJ-ID # 1879331, is an offender incarcerated at the Smith
Unit of TDCJ and is appearing pro se, who can be located at 1313 CR 19, Lamesa, Texas
79331.
     Relator has exhausted his remedies and has· no other adequate remedy at law.
     The act sought to be compelled is ministerial, not discretionary in nature. Texas
Code of Criminal Procedure, Article 11.07 requires the Respondent to immediately trans-
mit to the Court of Criminal Appeals a copy of the application for writ of habeas corpus,
any answers filed, and a certificate reciting the date upon which that finding was made
(hereinafter "habeas record"), if the convicting court decides that·there are no issues
to be resolved.or at the conclusion of resolving issues.
     Article 11.07 requires the Respondent to mail or deliver to Relator a copy of any
answer, motion, order, or other pleading relating to an! application for writ of pabeas
coprus filed by the State's attorney or the Court.
     Texas Rules of Appellate Procedure 73.4 requires the Respondent to immediately
transmit to the Court of Criminal Appeals the "habeas record" at the conclusion of the
180-day period of time to resolve designated issues.
     The 180-day period of time has expired. No copy of the "habeas record" has been
transmitted to the Court of Criminal Appeals. Nor has there been an extension of time
requested or granted. Had such documents been transmitted to the Court of Criminale
Appeals by Respondent as required by statute, Relator would have received from the
Court of Criminal Appeals a notice of such receipt of filing. Further the Respondent
has not mailed or delivered any copy of the habeas record to the Relator, except for
order designating issues.
j                                            II.
    RESPONDENT
         Respondent Chris Daniels, in his/her capacity as District Clerk of Harris County,
Texas has a ministerial duty to recieve and file all papers in a criminal proceeding,
    and perform all other duties imposed on the clerk by law pursuant to Article 2.21, and
is responsible under Article 11.07 and T.R.A.P. 73.4 to perform specific duties relating
to an application for writ of habeas corpus. Chris Daniels, District Clerk, Harris
County, may be served at his/her place of business at 201 Caroline St., PO Box 4651,
Houston, Texas      77210-4651.
                                            III.
:VIOLATIONS OF. ARTICL"E 11.07 P.ND T.R.A.t•. T3.4

        The Respondent has violated Article 11.07 by failing to provide a copy of the
"habeas record" to the Court of Criminal Appeals ·within the time prescribed by law and
within a reasonable time from the date on which the.documents were requested to be
transmitted.
        The Respondent violated Article 11.07 by failing to mail or deliver to Relator
a copy of the "habeas record" within a reasonable time from the date on which the
documents were requested to be delivered.
        The Respondent has violated Rule 73.4 by failing to provide a copy of the "habeas
record" to the Court of Criminal Appeals. within the time prescribed by law and within
a .reasonable time from the date on· which the documents were requested to be transmitted.
        Requests for transmittal of "habeas record", as well as, copy of "habeas record"
to be mailed and delivered to Relator, were made by the Relator to Harris County District
Clerk Chris Daniels by Certified letters dated September 7, 2015 and October 7, 2015,
pursuant to Article 11.07 and Rule 73.4. True and correct copies of the above letters
are attached hereto as Exhibits "A" and "B"·and are incorporated by reference herein
for all purposes.
        To date Relator has not received no response from Respondent regarding Relator's
request for transmittal of "habeas record" to the Court of Crimianl Appeals or copies
to be delivered to Relator.
     As is clear from Relator's letters, Relator has repeatedly put Respondent on notice
that Relator seeks transmittal of "habeas record" to the Court of·Criminal Appeals and
deliver copies requested to Relator, duties required by law. Relator has gone well
beyond any requirements or obligations imposed upon him by the Code of Criminal Procedure
and Rules of Appellate Procedure.
         In contrast to Relators efforts, Respondent has wholly failed to comply with the
Art. 11.07 and Rule 73.4, is acting in bad faith, and has also failed to afford Relator
    the professional and common courtesy of any written responses to his correspondences
    and requests.
,J.


        The duties of the clerk is clearly defined by Article 11.07 and Rule 73.4. The
Respondent is in violation of these procedures, ministerial duties and thus the laws
of this State.

                                      PRAYER !!'OR RE.LIE:E'

      WHffiEFORE, PREMISES C..'ONSIDERED, Relator James Michael Beattie, pro se, respectfully
requests a finding that the Respondent did not transmit documents to the Court of
Criminal Appeals and did not deliver documents to Relator within a reasonable time
§~ter the date they were requested and that Relator brought this litigation in good
faith and. has substantially prevailed. Relator prays for an Order directing
Respondent to transmit copy of "habeas record" to the Court of Criminal Appeals and
deliver to Relator copies of documents as directed in Article 11.07 and Rule 73.4 and
as requested in Relator's letters(Exhibits "A" and "B").
                                                               Respectfully Submitted,

                                                               ;~~-13~
DATED: October 14; 2015


                                                               James Michael Beattie
                                                               Relator Pro Se
                                                               TDCJ-ID ~ 1879331
                                                               Smith Unit
                                                               1313 CR 19
                                                               Lamesa, Texas 79331



        I, James Michael Beattie, declare under penalty of perjury, that the foregoing
is true and correct on this        the_l4th day of October              , 2015.

                                                             ( ( \ __   a.~-~~
                                                               J~hael            Beattie
                                                               TDCJ-ID   ~   1879331


        I, James Michael Beattie, declare under penalty of perjury, that a true and correct
copy of the foregoing has been served upon the Respondent Chris Daniels, PO Box 4651,
Houston, Texas     77210-4651 by placing in the Smith Unit/TDCJ prison Mail System on
this the 14th day of     October      , 2015.

                                                          b~-~~
                                                          James Michael Beattie
                                                               TDCJ-ID ~ 1879331
                                                               Smith Unit/TDCJ
                                                               Relaytor Ror Se
'··                                                                                                                                                                                                 Septembet: ·~ ~ 2015.
      : Harri.s .CoUJ)ty District Clerk
       fO Box 4651
        Houston, Texas 77210~4651
                                                                                                                                                                                    . j
                                                                                                                                                                                      !
       RE:. ~lication For Writ of Habeas Corpus                                                                                                                                       I
                    EX P.~TE. JAMES l'li.CBAEL BEAT'l'IE                                                                                              .                 .,
                    T/C No. 1218918-A
                                                                                                                                                                                 \.'' '
                                                                                                                                                                                    .•j

      ·Dear Dist:dct Clerk,
                                                                                                                                                                                 I ,
                        This 'letter is a fotlital r~uest tor c                                                                                         October /1 2015
&it'!:ia .. Cowit)'. Uistr·icti Cle~:·k
Pd 'Eox 465i                                 ..
·tiol.istcil, r.I:X 772l0~65l··:. ·

ru::~ ~~EiW? Cor~\1$
                                                                                                                     .    _;.

                        Applicat,ion - 2nd Notice .
     11x.· PAt~TE. JMlBS MICliAEL Bl:lt~'l~l'lE ·
     'f/C No. l2l89l8-A · · · .           .·




       'this lett.et: i$ a secooo :fOt:mal r~uest 'tok:> this Ottice imd t.he. CoUrt                                                         to. c~e          acdon
ir) re~l~iny t:h~ issues designated with req.ai·ds ·to tt)e 11.01 Writ of HaUe'a.s Cori:Jus
·A~plic~tio~,·~~~i'~v~ ~rld                       tilea in ~he aoove reterenceo              cas~ on April 'f~                        :t:Ol5.
    · ..'lbe
           Cou~t:has·l·LQci 180 dg~e to teoolve the i~sue designated and ·i~sue a i:"i!idiny ot ll'act.
·and Conclusions ot Law. 'lnt: Court has tailed to cautJlete tn.is task within the t.imt:: i:Jerl.cci
    .   ,_                              ''       .                    .
 allowed, J:JUrsuant. t.o 'l't:xaa Rules. oi. AJ:J~.ilar.e Procedure 73 ..
          '.                 ''.'
       'Xhereiore, l re4uest; the Harris. County Diat;dct Clerk· ill'.nU::Oiat.eiy l)~riori it.a· duties
           ·, . , .                 1                 .                 '      .   '     •   '•    •            •    .I           .   ·. .   '.   j   •   '


                     Law arid t1:ansmit the ent.i&:e habeas reco1:d · to the Court: ot Criminal
A~,bllials ano deliver a CObJY t.o                        ffi(l   at the addrE:>sa oelcw. Failore Dy ·this Ottici: or t.lit::
Court to order f;lUCh action will result in j:>leatiil"~S to a ni9her Court                                                 I   ae oe~(n~o                n~cet:.so:ty
to rece,ive 'pr~~r and n~-ces~ resUlts and &:~ief in this caee'.                                          I'




     Tha~             ·you
                tot' ')'OUr time ana aasistnace in this tiiat.t.eX-, it ·is g'reatl~ ~~~r~ciat.~d
and welcooed. l await 'i:.hi.::. Office' e in11nediat.e action •
          .   .....



                                                                                        J· nee ~icr~el B~attie
                                                                                        _Applicant       kJCO       Se
                                                                                         ~OC0-10       ti 1679331
                                                                                        Smith ufii t.
                                                                                        13).'3 en ,1s           ·' ·
                                                                                         I..alooea, ~el\cw           79331
cc: tile
C!ER'rlFIED ,~J.;L NO. '/008 1140 0004 922.4 9432




                                                                                                                     ,;   .....